DETAILED ACTION
Prosecution History
	Claims 1-16 were originally filed.
	Claims 2, 4, 9, and 14 have since been canceled.
	Claims 1, 3, 5-8, 10-11, 13, and 15-16 have since been amended.
	Claims 1, 3, 5-8, 10-13, 15-16 are pending and allowed.

Allowable Subject Matter
Claims 1, 3, 5-8, 10-11, 13, and 15-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Konrardy et al. US 9,940,834.
Konrardy discloses a system and method for collision avoidance with a communication network between autonomous vehicles. The system of Konrardy is capable of detecting the falling of an object from an autonomous driving machine and then further communicating to other autonomous vehicles to prevent collision with the fallen object. 
As to the independent claims, however, the prior art of record fails to teach or suggest “programmed to stop the automatic-driving vehicle in the same traffic lane as a traffic lane in which the fallen load is present.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668